Title: To John Adams from François Adriaan Van der Kemp, 7 July 1806
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Olden barneveld 7 July 1806

At lenght I take again mÿ pen, to assure you of the high respect, with which I am So fortunate to feel mÿ bosom glow for the un-appreciated blessings, which you have bestowed on a dear an ungrateful Countrÿ, for the kindness, which with you continue to honour your old frend—and what less can I  return to the man, of whom a Washington declared, that none could more cordially than himself approve the wise and prudent measures of his administration—which ought to have inspired universal and lasting confidence. This religious Sentiment can not be abated bÿ my Silence, to which I, tho’ without reluctance, too often am bound bÿ mÿ circumstances, which, in this Season, lay me under the necessity of unrelenting labour—This barrier, however, would be too weak, had I Something to impart deserving your notice, but my reserved declarations of mÿ affectionate attachment will find an excuse in your noble heart, and plead effectually in my behalf for this insignificant Letter.
Is there anÿ proof brought forward, which you Satisfies, that the Afra avis could be the Turkeÿ? is there anÿ unquestionable evidence, that the Turkey—before the discoverÿ of the west-indies was in Europe known? or that it is found in Africa—any where—unimported?
My heart is bleeding for Europe, and I ardently praÿ, that the Seeds of corruption, Sowed with Such a profusion is this countrÿ, may not be hatched too prematurelÿ, before its tender and delicate constitution has acquired Sufficient Strenght to endure a mortal disease—whose radical cure can only be brought forward by Heroical medicines—ferro-igne—
The Livingstons pay now dearly in this State, for having bowed their knees to the thousand-headed monster, and are writhing under the rod, which they permitted and assisting in cutting in their own manor—It are again the Neri and Bianchi under another name—and we are threatened with a Similar fate—if it is not prevented in time—The great question is—Is it not alreadÿ too late to Save the whole? Amputation perhaps might preserve the noblest parts—and then a more Salutiferous regimen—under the continued guard of a wise good and vigilant Physician—might prevent a relapse to the Same morbid Station—
Would my Situation allow me the Satisfaction—of Seeing you once—at ÿour Seat—encircled with your inflexible integrity—Surrounded bÿ a happÿ familÿ—venerated by your neighbours, enjoying peace and contentment in your dignified azylum, I Should beg as a boon from your partial friendship—the perusal of a collection of Letters—which can not be but precious. But bereaved even of the Shadow of this prospect as I am—you can not imagine, what value I place in my retirement—how exquisite the enjoyment is, that falls to my Share, if you continue—to me the favour of a few lines—now and then.
I congratulate you with the accepted Station of your Son J. Q. Adams—He maÿ operate an immense good in the course of a few years and mould a rising generation to bring forward an happier age—and He yet maÿ reap the fruits of his Fathers labours, when the fumes of modern intoxication Shall be dissipated, and the illuded frantics Shall have discovered the dreadful abyss, upon which brink theÿ danced.
Inform me, who is the avowed or Secret chief of that devoted gang in Massachusetts Senat. How deep in the veins must the poison have penetrated—when children murder their mother—to prepare a foot Stool, by which a Bonaparte maÿ ascend a throne.
Enjoÿ health and happiness—till you may See the prospect before you, brightening again, and accept kindly my pledge of the high and Sincere respect, with which I remain / Dear Sir! / your most obed: and obliged friend

Fr. Adr. vanderkemp.